EXHIBIT 32.1 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 In connection with the Quarterly Report (the "Report") on the Form 10-Q of Green Hygienics Holdings, Inc. (the "Company") for the quarter ended October 31, 2015, as filed with the Securities and Exchange Commission on the date hereof, I, Rick Powell, Chief Executive Officer, and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: a. The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; andb. The information contained in this Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: December 21, 2015By:/s/ Rick Powell Rick PowellChief Executive Officer and Director
